
	
		II
		110th CONGRESS
		1st Session
		S. 687
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2007
			Ms. Collins (for herself
			 and Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide a business credit against income for the purchase of fishing safety
		  equipment.
	
	
		1.Short titleThis Act may be cited as the
			 Commercial Fishermen Safety Act of
			 2007.
		2.Credit for purchase of
			 fishing safety equipment
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business-related credits) is amended by adding at the end the following new
			 section:
				
					45O.Fishing safety
				equipment credit
						(a)General
				ruleFor purposes of section
				38, in the case of an eligible taxpayer, the fishing safety equipment credit
				determined under this section for the taxable year is 75 percent of the amount
				of qualified fishing safety equipment expenses paid or incurred by the taxpayer
				during the taxable year.
						(b)Limitation on
				maximum creditThe credit
				allowed under subsection (a) with respect to a taxpayer for the taxable year
				shall not exceed $1,500.
						(c)Eligible
				taxpayerFor purposes of this
				section, the term eligible taxpayer means a taxpayer engaged in a
				fishing business.
						(d)DefinitionsFor purposes of this section—
							(1)Fishing
				businessThe term
				fishing business means the conduct of commercial fishing as
				defined in section 3 of the Magnuson-Stevens Fishery Conservation and
				Management Act (16
				U.S.C. 1802).
							(2)Qualified
				fishing safety equipment expenses
								(A)In
				generalThe term
				qualified fishing safety equipment expenses means an amount paid
				or incurred for fishing safety equipment for use by the taxpayer in connection
				with a fishing business.
								(B)Fishing safety
				equipmentThe term
				fishing safety equipment means—
									(i)lifesaving equipment required to be carried
				by a vessel under section 4502 of title 46, United States Code, and
									(ii)any maintenance of such equipment required
				under such section.
									(e)Special
				rules
							(1)In
				generalRules similar to the
				rules of subsections (c), (d), and (e) of section 52 shall apply for purposes
				of this section.
							(2)Aggregation
				rulesAll persons treated as
				a single employer under subsection (a) or (b) of section 52 or subsection (m)
				or (o) of section 414 shall be treated as one person for purposes of subsection
				(a).
							(f)Denial of
				double benefitNo deduction
				shall be allowed under this chapter (other than a credit under this section)
				for any amount taken into account in determining the credit under this
				section.
						(g)Basis
				adjustmentFor purposes of
				this subtitle, if a credit is allowed under this section with respect to any
				equipment, the basis of such equipment shall be reduced by the amount of the
				credit so
				allowed.
						.
			(b)Conforming
			 amendments
				(1)Section 38(b) of the Internal Revenue Code
			 of 1986 (relating to general business credit) is amended by striking
			 plus at the end of paragraph (30), by striking the period at the
			 end of paragraph (31) and inserting , plus, and by adding at the
			 end the following new paragraph:
					
						(32)the fishing safety equipment credit
				determined under section
				45O(a).
						.
				(2)Subsection (a) of section 1016 of such Code
			 is amended by striking and at the end of paragraph (36), by
			 striking the period at the end of paragraph (37) and inserting ,
			 and, and by adding at the end the following new paragraph:
					
						(38)in the case of equipment with respect to
				which a credit was allowed under section 45O, to the extent provided in section
				45O(g).
						.
				(c)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:
				
					
						Sec. 45O. Fishing safety
				equipment
				credit.
					
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
